Title: To James Madison from Juan Antonio de Mora, 13 August 1808
From: de Mora, Juan Antonio
To: Madison, James



muy Sr. mio:
New York y Agosto 13 de 1808.

Acabo de llegar de Hallifax, donde fui detenido, y deseando pasar a la America Española, me enquentro en la dificultad de estan cerrados los medios.  En Concequencia espero se sirva V. S. decirme el partido qe. devere adoptar, pues deseo (medte. lica. y patente Bl. de mi Gobno.) comprar aqui un Buque y Salir con el en lastre.  Espero V. S. se sirva prevenirme lo mas acceptable.  Dios guarde a V. S. ms. as.  B L Ms. de V. S. su ato. Sego. Servor.

Juan Anto. de Mora

